COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


TRULAND SYSTEMS CORPORATION
AND
TWIN CITY FIRE INSURANCE COMPANY
                                          MEMORANDUM OPINION *
v.         Record No. 0762-97-4                PER CURIAM
                                              JULY 29, 1997
RICHARD L. PORTORSNOK


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (William R. Korth; Law Offices of Francis H.
           Foley, on brief), for appellants.

           No brief for appellee.



     Truland Systems Corporation and its insurer (hereinafter

jointly referred to as employer) contend that the Workers'

Compensation Commission (commission) erred in dismissing

employer's request for review on the ground that it was not

timely filed.   Upon reviewing the record, employer's brief, and

Richard L. Portorsnok's (claimant) motion to dismiss, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On January 31, 1997, the deputy commissioner rendered an

opinion awarding various benefits to claimant.     By letter dated

February 17, 1997 and sent via first-class mail, employer

requested a review by the full commission of the deputy

commissioner's decision.   The commission received employer's

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
request for review on February 21, 1997, twenty-one days after

the date of the deputy commissioner's award.   The commission

dismissed employer's request for review as untimely filed.

     Code § 65.2-705(A) requires that an application for review

to the full commission must be made within twenty days from the

date of the award.    In addition, Rule 3.1 of the Rules of the

Virginia Workers' Compensation Commission requires that "[a]

request for review of a decision or award of the Commission shall

be filed by a party in writing with the Clerk of the Commission

within 20 days of the date of such decision or award."    Code

§ 65.2-101 specifies that filing by first-class mail "shall be

deemed completed only when the application actually reaches a

Commission office."   Absent fraud or mistake, the decisions of

the commission or its deputy commissioners from which no party

seeks timely review are binding upon the commission.     See K & L

Trucking Co. v. Thurber, 1 Va. App. 213, 219, 337 S.E.2d 299, 302

(1985).

     It was undisputed that the commission did not receive

employer's request for review until February 21, 1997, more than

twenty days after the deputy commissioner's January 31, 1997

decision.   Therefore, the commission did not err in holding that

it lacked jurisdiction to consider employer's request for review.

     Employer's reliance on Rule 1:7 of the Rules of the Supreme

Court of Virginia is misplaced.   The three-day grace period

provided by Rule 1:7 applies only in a situation where a party is



                                  2
required to act under those rules "after service of a paper upon

him."    Code § 65.2-705(A) makes clear that the twenty-day period

runs from the date of the award.

        For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                   3